Name: Commission Implementing Regulation (EU) NoÃ 1012/2013 of 21Ã October 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from Costa Rica
 Type: Implementing Regulation
 Subject Matter: leather and textile industries;  international trade;  America;  tariff policy;  European Union law;  European construction;  trade
 Date Published: nan

 22.10.2013 EN Official Journal of the European Union L 280/13 COMMISSION IMPLEMENTING REGULATION (EU) No 1012/2013 of 21 October 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from Costa Rica THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/734/EU of 25 June 2012 on the signing, on behalf of the European Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, and the provisional application of Part IV thereof concerning trade matters (1), and in particular Article 6 thereof, Whereas: (1) By Decision 2012/734/EU, the Council authorised the signing, on behalf of the Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement). Pursuant to Decision 2012/734/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. (2) Annex II to the Agreement concerns the definition of the concept of originating products and methods of administrative cooperation. For a number of products, Appendix 2A to that Annex provides for the possibility of derogations from the rules of origin set out in Appendix 2 to Annex II in the framework of annual quotas. As the Union has decided to use that possibility, it is necessary to provide the conditions for the application of those derogations for imports from Costa Rica. (3) The quotas set out in Appendix 2A to Annex II should be managed on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities, as provided for in the Agreement. (5) Since the Agreement applies on a provisional basis as of 1 October 2013, this Regulation should apply from the same date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The rules of origin set out in Appendix 2A to Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement), shall apply to the products listed in the Annex to this Regulation. 2. The rules of origin referred to in paragraph 1 shall apply by derogation from the rules of origin set out in Appendix 2 to Annex II to the Agreement, within the quotas set out in the Annex to this Regulation. Article 2 To benefit from the derogation set out in Article 1, the products shall be accompanied by a proof of origin as set out in Annex II to the Agreement. Article 3 The quotas set out in the Annex shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 346, 15.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. ANNEX COSTA RICA Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in items (pairs) if not otherwise specified) 09.7017 6103 43 00 Mens or boys trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of synthetic fibres From 1.10.2013 to 31.12.2013 50 000 From 1.1.2014 to 31.12.2014 218 000 From 1.1.2015 to 31.12.2015 236 000 From 1.1.2016 to 31.12.2016 254 000 From 1.1.2017 to 31.12.2017 272 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 290 000 09.7018 6105 10 00 Mens or boys shirts, knitted or crocheted, of cotton From 1.10.2013 to 31.12.2013 150 000 From 1.1.2014 to 31.12.2014 654 000 From 1.1.2015 to 31.12.2015 708 000 From 1.1.2016 to 31.12.2016 762 000 From 1.1.2017 to 31.12.2017 816 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 870 000 09.7019 6105 90 Mens or boys shirts, knitted or crocheted, of other textile materials From 1.10.2013 to 31.12.2013 30 000 From 1.1.2014 to 31.12.2014 130 800 From 1.1.2015 to 31.12.2015 141 600 From 1.1.2016 to 31.12.2016 152 400 From 1.1.2017 to 31.12.2017 163 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 174 000 09.7020 6106 10 00 Womens or girls blouses, shirts and shirt-blouses, knitted or crocheted, of cotton From 1.10.2013 to 31.12.2013 112 500 From 1.1.2014 to 31.12.2014 490 500 From 1.1.2015 to 31.12.2015 531 000 From 1.1.2016 to 31.12.2016 571 500 From 1.1.2017 to 31.12.2017 612 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 652 500 09.7021 6107 11 00 Mens or boys underpants and briefs, knitted or crocheted, of cotton From 1.10.2013 to 31.12.2013 58 750 From 1.1.2014 to 31.12.2014 256 150 From 1.1.2015 to 31.12.2015 277 300 From 1.1.2016 to 31.12.2016 298 450 From 1.1.2017 to 31.12.2017 319 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 340 750 09.7022 6107 19 00 Mens or boys underpants and briefs, knitted or crocheted, of other textile materials From 1.10.2013 to 31.12.2013 17 500 From 1.1.2014 to 31.12.2014 76 300 From 1.1.2015 to 31.12.2015 82 600 From 1.1.2016 to 31.12.2016 88 900 From 1.1.2017 to 31.12.2017 95 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 101 500 09.7023 6108 21 00 Womens or girls briefs and panties, knitted or crocheted, of cotton From 1.10.2013 to 31.12.2013 11 750 From 1.1.2014 to 31.12.2014 51 230 From 1.1.2015 to 31.12.2015 55 460 From 1.1.2016 to 31.12.2016 59 690 From 1.1.2017 to 31.12.2017 63 920 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 68 150 09.7024 6108 22 00 Womens or girls briefs and panties, knitted or crocheted, of man-made fibres From 1.10.2013 to 31.12.2013 6 250 From 1.1.2014 to 31.12.2014 27 250 From 1.1.2015 to 31.12.2015 29 500 From 1.1.2016 to 31.12.2016 31 750 From 1.1.2017 to 31.12.2017 34 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 36 250 09.7025 6109 10 00 T-shirts, singlets and other vests, knitted or crocheted, of cotton From 1.10.2013 to 31.12.2013 465 000 From 1.1.2014 to 31.12.2014 2 027 400 From 1.1.2015 to 31.12.2015 2 194 800 From 1.1.2016 to 31.12.2016 2 362 200 From 1.1.2017 to 31.12.2017 2 529 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 2 697 000 09.7026 6111 20 Babies garments and clothing accessories, knitted or crocheted, of cotton From 1.10.2013 to 31.12.2013 50 000 From 1.1.2014 to 31.12.2014 218 000 From 1.1.2015 to 31.12.2015 236 000 From 1.1.2016 to 31.12.2016 254 000 From 1.1.2017 to 31.12.2017 272 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 290 000 09.7027 6112 41 Womens or girls swimwear, knitted or crocheted, of synthetic fibres From 1.10.2013 to 31.12.2013 12 500 From 1.1.2014 to 31.12.2014 54 500 From 1.1.2015 to 31.12.2015 59 000 From 1.1.2016 to 31.12.2016 63 500 From 1.1.2017 to 31.12.2017 68 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 72 500 09.7028 6114 30 00 Other garments, knitted or crocheted, of man-made fibres From 1.10.2013 to 31.12.2013 7 500 From 1.1.2014 to 31.12.2014 32 700 From 1.1.2015 to 31.12.2015 35 400 From 1.1.2016 to 31.12.2016 38 100 From 1.1.2017 to 31.12.2017 40 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 43 500 09.7029 6115 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example, stockings for varicose veins) and footwear without applied soles, knitted or crocheted From 1.10.2013 to 31.12.2013 1 000 000 From 1.1.2014 to 31.12.2014 and for each period thereafter from 1.1 to 31.12 4 000 000 09.7030 6117 80 Other made-up clothing accessories, knitted or crocheted From 1.10.2013 to 31.12.2013 5 000 From 1.1.2014 to 31.12.2014 21 800 From 1.1.2015 to 31.12.2015 23 600 From 1.1.2016 to 31.12.2016 25 400 From 1.1.2017 to 31.12.2017 27 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 29 000 09.7031 6201 13 Mens or boys overcoats, raincoats, car coats, capes, cloaks and similar articles, of man-made fibres From 1.10.2013 to 31.12.2013 2 000 From 1.1.2014 to 31.12.2014 8 720 From 1.1.2015 to 31.12.2015 9 440 From 1.1.2016 to 31.12.2016 10 160 From 1.1.2017 to 31.12.2017 10 880 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 11 600 09.7032 6202 13 Womens or girls overcoats, raincoats, car coats, capes, cloaks and similar articles, of man-made fibres From 1.10.2013 to 31.12.2013 3 750 From 1.1.2014 to 31.12.2014 16 350 From 1.1.2015 to 31.12.2015 17 700 From 1.1.2016 to 31.12.2016 19 050 From 1.1.2017 to 31.12.2017 20 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 21 750 09.7033 6203 11 00 Mens or boys suits, of wool or fine animal hair From 1.10.2013 to 31.12.2013 87 500 From 1.1.2014 to 31.12.2014 381 500 From 1.1.2015 to 31.12.2015 413 000 From 1.1.2016 to 31.12.2016 444 500 From 1.1.2017 to 31.12.2017 476 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 507 500 09.7034 6203 12 00 Mens or boys suits, of synthetic fibres From 1.10.2013 to 31.12.2013 87 500 From 1.1.2014 to 31.12.2014 381 500 From 1.1.2015 to 31.12.2015 413 000 From 1.1.2016 to 31.12.2016 444 500 From 1.1.2017 to 31.12.2017 476 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 507 500 09.7035 6203 31 00 Mens or boys jackets and blazers, of wool or fine animal hair From 1.10.2013 to 31.12.2013 43 750 From 1.1.2014 to 31.12.2014 190 750 From 1.1.2015 to 31.12.2015 206 500 From 1.1.2016 to 31.12.2016 222 250 From 1.1.2017 to 31.12.2017 238 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 253 750 09.7036 6203 33 Mens or boys jackets and blazers, of synthetic fibres From 1.10.2013 to 31.12.2013 66 250 From 1.1.2014 to 31.12.2014 288 850 From 1.1.2015 to 31.12.2015 312 700 From 1.1.2016 to 31.12.2016 336 550 From 1.1.2017 to 31.12.2017 360 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 384 250 09.7037 6203 41 Mens or boys trousers, bib and brace overalls, breeches and shorts, of wool or fine animal hair From 1.10.2013 to 31.12.2013 125 000 From 1.1.2014 to 31.12.2014 545 000 From 1.1.2015 to 31.12.2015 590 000 From 1.1.2016 to 31.12.2016 635 000 From 1.1.2017 to 31.12.2017 680 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 725 000 09.7038 6203 43 Mens or boys trousers, bib and brace overalls, breeches and shorts, of synthetic fibres From 1.10.2013 to 31.12.2013 130 000 From 1.1.2014 to 31.12.2014 566 800 From 1.1.2015 to 31.12.2015 613 600 From 1.1.2016 to 31.12.2016 660 400 From 1.1.2017 to 31.12.2017 707 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 754 000 09.7039 6204 31 00 Womens or girls jackets and blazers, of wool or fine animal hair From 1.10.2013 to 31.12.2013 43 750 From 1.1.2014 to 31.12.2014 190 750 From 1.1.2015 to 31.12.2015 206 500 From 1.1.2016 to 31.12.2016 222 250 From 1.1.2017 to 31.12.2017 238 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 253 750 09.7040 6204 33 Womens or girls jackets and blazers, of synthetic fibres From 1.10.2013 to 31.12.2013 41 250 From 1.1.2014 to 31.12.2014 179 850 From 1.1.2015 to 31.12.2015 194 700 From 1.1.2016 to 31.12.2016 209 550 From 1.1.2017 to 31.12.2017 224 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 239 250 09.7041 6204 53 00 Womens or girls skirts and divided skirts, of synthetic fibres From 1.10.2013 to 31.12.2013 7 500 From 1.1.2014 to 31.12.2014 32 700 From 1.1.2015 to 31.12.2015 35 400 From 1.1.2016 to 31.12.2016 38 100 From 1.1.2017 to 31.12.2017 40 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 43 500 09.7042 6204 61 Womens or girls trousers, bib and brace overalls, breeches and shorts, of wool or fine animal hair From 1.10.2013 to 31.12.2013 17 500 From 1.1.2014 to 31.12.2014 76 300 From 1.1.2015 to 31.12.2015 82 600 From 1.1.2016 to 31.12.2016 88 900 From 1.1.2017 to 31.12.2017 95 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 101 500 09.7043 6204 63 Womens or girls trousers, bib and brace overalls, breeches and shorts, of synthetic fibres From 1.10.2013 to 31.12.2013 70 000 From 1.1.2014 to 31.12.2014 305 200 From 1.1.2015 to 31.12.2015 330 400 From 1.1.2016 to 31.12.2016 355 600 From 1.1.2017 to 31.12.2017 380 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 406 000 09.7044 6211 33 Other garments, mens or boys, of man-made fibres From 1.10.2013 to 31.12.2013 11 250 From 1.1.2014 to 31.12.2014 49 050 From 1.1.2015 to 31.12.2015 53 100 From 1.1.2016 to 31.12.2016 57 150 From 1.1.2017 to 31.12.2017 61 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 65 250 09.7045 6211 43 Other garments, womens or girls, of man-made fibres From 1.10.2013 to 31.12.2013 11 250 From 1.1.2014 to 31.12.2014 49 050 From 1.1.2015 to 31.12.2015 53 100 From 1.1.2016 to 31.12.2016 57 150 From 1.1.2017 to 31.12.2017 61 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 65 250 09.7046 6212 10 Brassieres, whether or not knitted or crocheted From 1.10.2013 to 31.12.2013 25 000 From 1.1.2014 to 31.12.2014 109 000 From 1.1.2015 to 31.12.2015 118 000 From 1.1.2016 to 31.12.2016 127 000 From 1.1.2017 to 31.12.2017 136 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 145 000